Order entered October 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01120-CV

                                ERIN THORNTON, Appellant

                                                V.

                             CITY OF PLANO, TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-00832-2014

                                            ORDER
       Before the Court is appellant’s October 16, 2014 Motion to Require Collin County

District Clerk to Correct Filing Date on Plaintiff’s Notice of Appeal. We GRANT the motion to

the extent that the notice of appeal filed on September 4, 2014 is deemed timely for jurisdictional

purposes.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE